DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed on 03/15/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments regarding claim 1, the Examiner respectfully submits that the present specification and the claim do not mention the load line includes a resistor, nor adjusting a resistor.  Takahashi et al. (US Pub 2014/0167856 A1) disclose in figures 1-3, [0094]-[0107], the adjusted output impedance Zout_p_adj as an impedance at the movement destination is positioned at the substantial center of the concentric circles of the maximum output power Max_Pout for maximizing output power, the adjustment of Zout_p_adj includes change of resistance value on the straight line of resistance 0 to ∞; particularly in figure 3, the impedance Zout_p_adj is moved to the impedance Zout_p on the resistance scale line 0 to ∞, thus the result resistance is adjusted/changed.  
   
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2011/0260797 A1) in view of Khesbak (US Pub 2016/0050629 A1), See et al. “See” (US Pub 2010/0321086 A1) and Takahashi et al. “Takahashi” (US Pub 2014/0167856 A1).
Consider claim 1, Lee discloses (Abstract, figure 1, [0023]-[0027], [0035]) A power amplification system comprising: a plurality of power amplifiers (figure 1, power amplifiers 104 and 105) connected in parallel between a signal input terminal and a signal output terminal (figures 1 and 4, RF input and RF output), each of the plurality of power amplifiers including a transistor (figure 2), a power amplifier input terminal coupled to the signal input terminal and a power amplifier output terminal coupled to the signal output terminal (figures 1 and 4), the plurality of power amplifiers powered by a supply voltage (figure 2, VDD); an output impedance matching component configured to provide an output impedance disposed between the plurality of power amplifier output terminals and the signal output terminal (figure 1, output matching 106); and a power amplifier controller configured to adjust the output impedance ([0023] variable capacitor block 110 is controlled) based at least in part on the power amplification system to provide a targeted load line for the plurality of power amplifiers to improve efficiency of the plurality of power amplifiers ([0023] variable capacitor block 110 is controlled).  
Lee does not mention an envelope tracker (ET) configured to receive a digital envelope signal that includes two or more one-bit concurrent digital signals and to combine the two or more one-bit concurrent digital signals into a combined digital envelope signal, the envelope tracker including a comparator configured to receive the 
Khesbak discloses (Abstract) an envelope tracker (ET) configured to receive a digital envelope signal that includes two or more concurrent one-bit digital signals, combining the two or more concurrent one-bit digital signals into a combined digital envelope signal; the envelope tracker including a comparator configured to receive the combined digital envelope signal and to output an analog envelope tracking signal; a supply voltage that is combined with the analog envelope tracking signal ([0010], [0019], [0089]-[0091], figures 3 and 5-8).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Khesbak into the art of Lee as to use the ET as a further embodiment.  
The combination of Lee and Khesbak do not mention the power amplifier controller configured to determine the output impedance provided by the output impedance matching component based on a copy of an output signal at the signal output terminal to achieve a greater power output.  
However this teaching is disclosed by See ([0018], [0133]: to achieve a greater power output, figure 1, controller units 160, 170, 180 for controlling PA 140 and matching circuit 150 based on feedback V_out).   
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by See into the art of the combination of Lee and Khesbak as to 
The combination of Lee, Khesbak and See do not mention to adjust a resistance component of the output impedance for the transistors of the plurality of power amplifiers to achieve a greater power output.
However this teaching is disclosed by Takahashi (figures 1-3, [0094]-[0107], the adjusted output impedance Zout_p_adj as an impedance at the movement destination is positioned at the substantial center of the concentric circles of the maximum output power Max_Pout for maximizing output power, the adjustment of Zout_p_adj includes change of resistance value on the straight line of resistance 0 to ∞). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takahashi into the art of the combination of Lee, Khesbak and See as to adjust resistance of the matching circuit to improve power output.   
Consider claim 2 as applied to claim 1, Lee, Khesbak, See and Takahashi combined disclose claim 1, Lee further discloses wherein the power amplifier controller is further configured to adjust the output impedance based at least in part on an output power of the power amplification system (Lee: [0023]-[0027], figure 1, power detector 115).
Consider claim 3, Lee in combination with Khesbak, See and Takahashi substantially teaches the limitation of claim 1, Lee further discloses wherein the power amplifier controller is further configured to adjust the output impedance based at least in part on the supply voltage (Lee: [0023]-[0027], to adjust the output impedance 
Consider claim 4, Lee in combination with Khesbak, See and Takahashi substantially teaches the limitation of claim 1, Lee further discloses wherein each of the plurality of power amplifiers further includes an enable terminal coupled to the power amplifier controller (Lee: [0023]-[0027], figure 3A, switching on or off the power amplifiers). 
Consider claim 5, Lee in combination with Khesbak, See and Takahashi substantially teaches the limitation of claim 4, Lee further discloses wherein the power amplifier controller is further configured enable a first subset of the plurality of power amplifiers by providing an enable signal to the enable terminal of each of the power amplifiers in the first subset (Lee: [0023]-[0027], [0035], figures 1 and 3A, switching on or off the power amplifiers).

8.	Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Khesbak, See and Takahashi above, further in view of Langer (US Pub 2013/0027129 A1).  
Consider claim 6, Lee in combination with Khesbak, See and Takahashi substantially teaches the limitation of claim 5, but fail to disclose wherein in response to an increase in the output impedance, the power amplifier controller is configured to enable at least one additional power amplifier to create a second subset of the plurality of power amplifiers that includes all of the power amplifiers of the first subset.  

  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Langer into the art of Lee as modified by Khesbak, See and Takahashi as to use measured output impedance to adjust power amplifiers (PAs) to enhance transmission, and output power of PAs can be achieved by biasing and/or switching PAs as shown in Lee ([0023]-[0027], figures 3A, 5B), therefore it would have been obvious to use the switching feature in response to varying output impedance, increasing biasing is equivalent to enable more Pas as to increase output power.    
Consider claim 7, Lee in combination with Khesbak, See and Takahashi substantially teaches the limitation of claim 5, but fail to disclose wherein in response to a decrease in the output impedance, the power amplifier controller is configured to enable a second subset of the plurality of power amplifiers that removes one or more power amplifiers from the first subset. 
In the same field of endeavor, Langer discloses a transmitter comprising a power amplifier, and determining (measuring) an output impedance (Abstract, a load impedance) based at least in part on an output signal (figure 3, feedback of the output 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Langer into the art of Lee as modified by Khesbak, See and Takahashi as to use measured output impedance to adjust power amplifiers (PAs) to enhance transmission, and output power of PAs can be achieved by biasing and/or switching PAs as shown in Lee ([0023]-[0027], figures 3A, 5B), therefore it would have been obvious to use the switching feature in response to varying output impedance, reducing biasing is equivalent to disable some PAs as to reduce output power.    
Consider claim 8, Lee in combination with Khesbak, See and Takahashi substantially teaches the limitation of claim 5, Lee further discloses wherein the power amplifier controller is configured to enable a second subset of power amplifiers that is different from the first subset (Lee: [0023], [0035], figures 1, 3A, 5B). 
Lee, Khesbak, See and Takahashi combined fail to disclose in response to a change in the output impedance. 
Langer discloses a transmitter comprising a power amplifier, and determining (measuring) an output impedance (Abstract, a load impedance) based at least in part on an output signal (figure 3, feedback of the output signal 307), adjusting the bias of the power amplifier based at least in part on the output impedance (Abstract, figure 3), 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Langer into the art of Lee as modified by Khesbak, See and Takahashi as to use measured output impedance to adjust power amplifiers (PAs) to enhance transmission, and output power of PAs can be achieved by biasing and/or switching PAs as shown in Lee ([0023]-[0027], figures 3A, 5B), therefore it would have been obvious to use the switching feature in response to varying output impedance.    
Consider claim 9, Lee in combination with Khesbak, See, Takahashi and Langer substantially teaches the limitation of claim 8, Lee further discloses wherein the power amplifier controller is configured to enable a second subset of power amplifiers that is different from the first subset (Lee: [0023], [0035], figures 1, 3A, 5B).
Langer further discloses wherein, in response to an increase in the output impedance, the second subset of power amplifiers is configured to output increased current relative to the first subset (a transmitter comprising a power amplifier, and determining (measuring) an output impedance (Abstract, a load impedance) based at least in part on an output signal (figure 3, feedback of the output signal 307), adjusting the bias of the power amplifier based at least in part on the output impedance (Abstract, figure 3), wherein, in response to an increase in the output impedance, the power amplifier controller is configured to increase biasing power amplifier ([0004], [0039])).    
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection 
Consider claim 10, Lee in combination with Khesbak, See, Takahashi and Langer substantially teaches the limitation of claim 8, Lee further discloses wherein the power amplifier controller is configured to enable a second subset of power amplifiers that is different from the first subset (Lee: [0023], [0035], figures 1, 3A, 5B). 
Langer further discloses wherein, in response to a decrease in the output impedance, the second subset of power amplifiers is configured to output decreased current relative to the first subset (a transmitter comprising a power amplifier, and determining (measuring) an output impedance (Abstract, a load impedance) based at least in part on an output signal (figure 3, feedback of the output signal 307), adjusting the bias of the power amplifier based at least in part on the output impedance (Abstract, figure 3), wherein, in response to an increase in the output impedance, the power amplifier controller is configured to increase biasing power amplifier ([0004], [0039])).    
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Langer into the art of Lee as modified by Khesbak, See, Takahashi and Langer as to use measured output impedance to adjust power amplifiers (PAs) to enhance transmission, and output power of PAs can be achieved by biasing .    

9.	Claims 11, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub 2011/0260797 A1) in view of Langer (US Pub 2013/0027129 A1), Khesbak (US Pub 2016/0050629 A1), See et al. “See” (US Pub 2010/0321086 A1) and Takahashi et al. “Takahashi” (US Pub 2014/0167856 A1).  
Consider claim 11, Lee discloses (Abstract, figure 1, [0023]-[0027], [0035]) A method for amplifying a radio frequency signal with a power amplification system, the method comprising: receiving at a signal input terminal an input signal to be amplified by one or more of a plurality of power amplifiers (figure 1, power amplifiers 104 and 105) connected in parallel between the signal input terminal and a signal output terminal (figure 1, RF input), each power amplifier including a transistor (figure 2); receiving a supply voltage (figure 2, VDD or bias) to provide power to the plurality of power amplifiers (figures 1 and 3A); determining an output impedance based at least in part on an output signal (figure 1, power detector 115 output) at the signal output terminal ([0023], figure 1, determining settings for the output matching 106); determining a subset of the plurality of power amplifiers to enable based at least in part on the output signal ([0023], [0035], figures 1, 3A and 5B); and enabling the subset of the plurality of power amplifiers by providing an enable signal to an enable terminal of each of the power amplifiers of the subset ([0023], [0035], figures 1, 3A and 5B, power amplifier sets 104 and 105).

In the same field of endeavor, Langer discloses a transmitter comprising a power amplifier, and determining (measuring) an output impedance (Abstract, a load impedance) based at least in part on an output signal (figure 3, feedback of the output signal 307), adjusting the bias of the power amplifier based at least in part on the output impedance (Abstract, figure 3).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Langer into the art of Lee as to use measured output impedance to adjust power amplifiers (PAs) to enhance transmission, and output power of PAs can be achieved by biasing and/or switching PAs as shown in Lee ([0023], figures 3A, 5B), therefore it would have been obvious to use the switching feature in response to varying output impedance.    
The combination of Lee and Langer do not mention receiving a digital envelope signal that includes two or more concurrent one-bit digital signals, combining the two or more concurrent one-bit digital signals into a combined digital envelope signal, the envelope tracker including a comparator configured to receive the combined digital envelope signal and to output an analog envelope tracking signal; a supply voltage that is combined with the analog envelope tracking signal.  
Khesbak discloses (Abstract) an envelope tracker (ET) configured to receive a digital envelope signal that includes two or more concurrent one-bit digital signals, combining the two or more concurrent one-bit digital signals into a combined digital 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Khesbak into the art of Lee as modified by Langer as to use the ET as a further embodiment.  
The combination of Lee, Langer and Khesbak do not mention determining an output impedance based on a copy of an output signal, adjusting the output impedance to provide a targeted load line for the plurality of power amplifiers to achieve a greater power output from the plurality of power amplifiers, determining a subset of the plurality of power amplifiers to enable based at least in part on the adjusted output impedance.  
Examiner Note: the claim did not mention an output impedance matching circuit disposed between the power amplifier and the signal output terminal for providing such output impedance, thus such output impedance may be the impedance at the output of the power amplifier.  
See ([0018], figure 1, controller units 160, 170, 180) discloses determining an output impedance based on a copy of an output signal, adjusting the output impedance to provide a targeted load line for the power amplifier to achieve a greater power output from the power amplifier ([0133]), adjusting the power amplifier based at least in part on the adjusted output impedance.  

The combination of Lee, Langer, Khesbak and See do not mention to adjust a resistance component of the output impedance for the transistors of the plurality of power amplifiers to achieve a greater power output.  
However this teaching is disclosed by Takahashi (figures 1-3, [0094]-[0107], the adjusted output impedance Zout_p_adj as an impedance at the movement destination is positioned at the substantial center of the concentric circles of the maximum output power Max_Pout for maximizing output power, the adjustment of Zout_p_adj includes change of resistance value on the straight line of resistance 0 to ∞). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Takahashi into the art of Lee as modified by Langer, Khesbak and See as to adjust resistance of the matching circuit to improve power output.   
Consider claim 14, Lee in combination with Langer, Khesbak, See and Takahashi substantially teaches the limitation of claim 11, Lee further discloses wherein enabling the subset of the plurality of amplifiers comprises providing a biasing voltage to a bias terminal of each of the power amplifiers of the subset (Lee: [0023]-[0027] figures 1, 3A).

  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Langer into the art of Lee as modified by Langer, Khesbak, See and Takahashi as to use measured output impedance to adjust power amplifiers (PAs) to enhance transmission, and output power of PAs can be achieved by biasing and/or switching PAs as shown in Lee ([0023], figures 3A, 5B), therefore it would have been obvious to use the switching feature in response to varying output impedance.    
Consider claim 17, Lee in combination with Langer, Khesbak, See and Takahashi substantially teaches the limitation of claim 16, Langer further discloses wherein, in response to an increase in the output impedance, the second subset includes the subset with at least one additional power amplifier of the plurality of power amplifiers (a transmitter comprising a power amplifier, and determining (measuring) an output impedance (Abstract, a load impedance) based at least in part on an output signal (figure 3, feedback of the output signal 307), adjusting the bias of the power 
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Langer into the art of Lee as modified by Langer, Khesbak, See and Takahashi as to use measured output impedance to adjust power amplifiers (PAs) to enhance transmission, and output power of PAs can be achieved by biasing and/or switching PAs as shown in Lee ([0023]-[0027], figures 3A, 5B), therefore it would have been obvious to use the switching feature in response to varying output impedance.    
Consider claim 18, Lee in combination with Langer, Khesbak, See and Takahashi substantially teaches the limitation of claim 16, Langer further discloses wherein, in response to a decrease in the output impedance, the second subset removes at least one power amplifier from the subset (a transmitter comprising a power amplifier, and determining (measuring) an output impedance (Abstract, a load impedance) based at least in part on an output signal (figure 3, feedback of the output signal 307), adjusting the bias of the power amplifier based at least in part on the output impedance (Abstract, figure 3), wherein, in response to an increase in the output impedance, the power amplifier controller is configured to increase biasing power amplifier ([0004], [0039])).    
  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Langer into the art of Lee as modified by Langer, Khesbak, See 
Consider claim 19, Lee in combination with Langer, Khesbak, See and Takahashi substantially teaches the limitation of claim 16, Lee further discloses wherein the second subset is different from the subset (Lee: figures 1, 3A, 5B, PA sets 104, 105). 
Consider claim 20, Lee in combination with Langer, Khesbak, See and Takahashi substantially teaches the limitation of claim 11, Lee further discloses wherein adjusting the output impedance is further based at least in part on the supply voltage to provide the targeted load line for the plurality of power amplifiers (Lee: [0023]-[0027], to adjust the output impedance by biasing or VDD supply to power amplifiers and concurrent matching network 106 setting).  

10.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Langer, Khesbak, See and Takahashi above, further in view of Pecen et al. “Pecen” (US Pub 2014/0227981 A1).  
Consider claim 12, Lee in combination with Langer, Khesbak, See and Takahashi substantially teaches the limitation of claim 11, but fail to disclose wherein adjusting the output impedance is further based at least in part on a voltage standing wave ratio (VSWR) of the power amplification system to provide the targeted load line for the plurality of power amplifiers. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pecen into the art of Lee as modified by Langer, Khesbak, See and Takahashi as to use VSWR to adjust match impedance as a further embodiment. 
Consider claim 13, Lee in combination with Langer, Khesbak, See, Takahashi and Pecen substantially teaches the limitation of claim 12, Lee further discloses wherein adjusting the output impedance is further based at least in part on the output power of the power amplification system to provide the targeted load line for the plurality of power amplifiers (Lee: [0023]-[0027] figure 1, power detector 115).  

11.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee as modified by Khesbak, See and Takahashi above, further in view of Pecen et al. “Pecen” (US Pub 2014/0227981 A1).  
Consider claim 21, Lee in combination with Khesbak, See and Takahashi substantially teaches the limitation of claim 1, but fail to disclose wherein the power amplifier controller is further configured to adjust the output impedance based at least in part on a voltage standing wave ratio (VSWR) of the power amplification system.  
This feature is disclosed by Pecen (figures 2, 14 and 15, [0045], [0063], [0064]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection techniques taught by Pecen into the art of Lee as modified by Khesbak, See and Takahashi as to use VSWR to adjust match impedance as a further embodiment. 

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Rui Meng Hu/
R.H./rh
April 7, 2021